Circuit Court for Prince George’s County
Case No. CAL18-18171
Argued: January 7, 2019
                                                                                         IN THE COURT OF APPEALS

                                                                                                OF MARYLAND

                                                                                                     No. 39

                                                                                             September Term, 2018


                                                                                              PATRICIA MOORE

                                                                                                        v.

                                                                                     FERNWOOD MOBILE HOME PARK, INC.



                                                                                        Barbera, C.J.
                                                                                        Greene
                                                                                        McDonald
                                                                                        Watts
                                                                                        Hotten
                                                                                        Getty
                                                                                        Wilner, Alan M.,
                                                                                           (Senior Judge, Specially Assigned)
                                                                                                            JJ.


                                                                                                ORDER


                                                                                        Filed: January 8, 2019



   Pursuant to Maryland Uniform Electronic Legal
  Materials Act
  (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                           2019-01-08 13:31-05:00



   Suzanne C. Johnson, Clerk
Patricia Moore,                            *       IN THE
             Petitioner
                                           *       COURT OF APPEALS
       v.
                                           *       OF MARYLAND
Fernwood Mobile Home Park, Inc.
           Respondent                      *       No. 39

                                           *       September Term, 2018

*      *      *      *       *      *      *       *        *     *    *      *      *

                                          ORDER

       Whereas, a petition for writ of certiorari having been filed by Petitioner and granted

by this Court with a writ of certiorari being issued on October 2, 2018;

       Whereas, Petitioner having filed a timely opening brief in this appeal and

Respondent having failed to file a responsive brief or sought an extension of time to do so;

       Whereas, Counsel for Respondent having moved to withdraw his appearance in this

matter on December 13, 2018 on the basis of Respondent’s belief that the appeal was moot;

       Whereas, Petitioner having moved to preclude Respondent from filing a brief on the

basis that Respondent failed to timely file a brief in this appeal;

       Whereas, this Court issued an Order on January 4, 2019 in which it denied

Respondent’s motion of Counsel to withdraw his appearance, granted Petitioner’s motion

to bar Respondent from filing a brief, and limited oral argument to the issue of the current

procedural posture and the appropriate disposition of the case;
       Whereas, the Court held oral argument on Monday, January 7, 2019, and heard

arguments from both parties,

       Now, therefore, it is this 8th day of January, 2019,

       ORDERED, by the Court of Appeals of Maryland, that this case be, and it is hereby,

remanded to the Circuit Court for Prince George’s County with instructions to dismiss the

appeal to that court as moot, and it is further

       ORDERED, that the Respondent shall pay the costs in this Court and the Circuit

Court. Mandate to issue forthwith.




                                                  /s/ Mary Ellen Barbera
                                                         Chief Judge